TOWNSEND, District Judge.
The article in question consists of those portions of the leaf tobacco which break off in handling the tobacco before it is stemmed or in the process of stripping. It falls *202on the floor, and is swept up, and is used for the same purposes as original leaf tobacco. It is used as filler tobacco, and is known as “scrap filler.” It is unnecessary to consider all the questions presented by the elaborate briefs and arguments of counsel. Upon the argument of this case, I was inclined to affirm the decision of the board of general appraisers in conformity with the opinion of the court of appeals in Sheldon v. U. S., 5 C. C. A. 282, 55 Fed. 818. But I have been unable to distinguish the material issues herein from those involved in Seeberger v. Castro, 153 U. S. 32, 14 Sup. Ct. 766, where the supreme court of the United States decided that tobacco sweepings such as those in question herein were “waste.” I think that opinion is controlling upon the issues herein, and for that reason the decision of the board of general appraisers is reversed.